EXHIBIT A
From:              Melissa Goins
To:                "Yvonnilda Muniz"; Erik Nichols
Subject:           RE: Ethlokia P./HCDE
Date:              Friday, November 6, 2020 4:29:00 PM


Yvonnilda,

I believe the prior and current court Orders require Plaintiff to issue Initial Disclosures. While the
Interrogatories may contain some of the same information, we would appreciate receiving Plaintiff’s
Initial Disclosures as ordered.

Thank you,

Melissa M. Goins, Attorney
Karczewski | Bradshaw | Spalding
3700 Buffalo Speedway, Suite 560
Houston, Texas 77098
Office: (713) 587-9482
Cell: (941) 223-6361
Fax: (888) 726-8374
mgoins@kbslawgroup.com

From: Yvonnilda Muniz <ygmuniz@outlook.com>
Sent: Friday, November 6, 2020 1:48 PM
To: Melissa Goins <mgoins@kbslawgroup.com>; Erik Nichols <enichols@kbslawgroup.com>
Subject: Ethlokia P./HCDE

Melissa -

According to the Doc. 12 order, I am supposed to provide you with initial disclosures by today but all
the information that is required in the initial disclosures I currently have can be found in Plaintiffs’
Response to HCDE's Interrogatories. Do you need me to provide you with the same information in a
different format or have I satisfied the initial disclosure requirement?

This is probably another confusing question. Let me know if you need further clarification.

Yvonnilda

Yvonnilda Muñiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018
AUSTIN, TX 78709
OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808
EMAIL: ygmuniz@outlook.com

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may be protected by
the attorney-client and other privileges. Any review, use, dissemination, forwarding, printing, copying, disclosure
or distribution by persons other than the intended recipients is prohibited and may be unlawful.  Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this message has been sent to you in
error, please notify the sender by replying to this transmission. Thank you for your cooperation.
